Citation Nr: 1743529	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to May 25, 2011 for the award of service connection for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 2001 to May 2005, including combat service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal this decision within one year and it became final.  

2.  Subsequent to April 2008, the earliest communication that can be considered as a claim to reopen the previously denied claim for PTSD, is a fully developed claim for compensation for PTSD (VA Form 21-526EZ) received by the RO on May 25, 2011.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to May 25, 2011 for the award of service connection for PTSD are not met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.340 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a)-(b)(1); 38 C.F.R. 
§ 3.400 (b)(2).

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.

The Veteran filed an original claim for service connection for PTSD in November 2007.  An April 2008 decision denied the claim and the Veteran was given appropriate notice of his appeal rights.  However, he did not initiate an appeal.   Also, there is no indication that new and material evidence was received within one year following that decision.  38 C.F.R. § 3.156 (b). Thus, the April 2008 decision became final.  38 U.S.C.A. § 7105. 

VA then received the application to reopen the previously denied claim for service connection for PTSD on May 25, 2011.  There is no communication earlier than this that may be considered a petition to reopen this claim.  Subsequently, the September 2011 rating decision granted service connection for PTSD and assigned a 50 percent rating effective May 25, 2011.  As noted above, the effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii).  Consequently, because the Veteran's claim had been subject to a previous final denial, the earliest effective date the RO could assign for the award of service connection for PTSD was May 25, 2011, the date of receipt of the Veteran's application to reopen the previously denied claim.  Id.  Accordingly, under the controlling regulations, there is no basis for assigning an effective date earlier than May 25, 2011 for the award of service connection for PTSD.     
 
The Veteran asserts that he is entitled to an effective date of November 27, 2007 for the award of service connection for PTSD as this is the date that his initial claim for service connection for PTSD was received.  He asserts that he should have been fully diagnosed with PTSD in January 2008, when he received an initial VA compensation and pension examination in relation to his claim for service connection for PTSD, noting that the answers he gave to the VA examiner at that time were the same as those he gave during a later September 2011 VA examination where PTSD was diagnosed.  

The Board empathizes with the Veteran's position.  However, it is bound to follow the controlling regulations.  Because an appeal of the initial April 2008 rating decision denying service connection for PTSD was not initiated, that decision became final.  As a result, VA cannot assign an effective date for the award of service connection for this disability that is any earlier than the date the subsequent petition to reopen the claim for service connection for PTSD was received, May 25, 2011.  (In this regard, the Board notes that there has been no motion for clear and unmistakable error in any of the rating decisions made in this case).  Accordingly, the Board has no basis under the controlling regulations to grant an earlier effective date for service connection for PTSD and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to May 25, 2011 for the award of service connection for posttraumatic stress disorder (PTSD) is denied.   



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


